People v Barrett (2019 NY Slip Op 00237)





People v Barrett


2019 NY Slip Op 00237


Decided on January 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2019

Sweeny, J.P., Richter, Kapnick, Gesmer, Kern, JJ.


8112 1332/15

[*1]The People of the State of New York, Respondent,
vAnthony Barrett, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered October 27, 2015, convicting defendant, after a nonjury trial, of criminal trespass in the second degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant's suppression motion. Defendant approached a police officer and began a conversation, during which defendant volunteered facts that would support an inference that he had committed a larceny. Moreover, defendant's demeanor and evasive answers to the officer's questions raised the officer's level of suspicion. Accordingly, the officer had, at least, a founded suspicion of criminality that justified his common-law inquiry requesting additional information, including asking defendant to show the officer a package he had been
carrying (see e.g. People v Perez, 142 AD3d 410, 414-415 [1st Dept 2016], affd 31 NY3d 964 [2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2019
CLERK